UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6692


CLARENCE T. FOX, JR.,

                Plaintiff - Appellant,

          v.

ERIC HOLDER, In his official capacity; FEDERAL BUREAU OF
PRISONS, In its official capacity; WARDEN DARLENE DREW, In
her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:10-cv-00780-HFF)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence T. Fox, Jr., a federal prisoner, appeals the

district    court’s      order   accepting     the    recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated   by    the    district    court.     Fox   v.   Holder,   No.

2:10-cv-00780-HFF (D.S.C. Apr. 29, 2010).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2